DETAILED ACTION
This is the second Office action of Application No. 16/711,759 in response to the amendment filed on August 11, 2021. Claims 4-13 and 19 are pending. By the amendment, claims 4, 6, 12-13 and 19 have been amended. Claims 1-3, 14-18, and 20 are canceled.
		
Response to Arguments
Applicant’s arguments, see page 7, filed 8/11/2021, with respect to the objections to the claims have been fully considered and are persuasive.  More specifically, the amendments overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 7, filed 8/11/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are partially persuasive.  Both claims 6 and 9 were rejected for the same reason (see Office action 5/12/2021 page 3). The amendments to the claims address claim 6, but not claim 9. In order to expedite prosecution, the applicant’s same amendment to claim 6 (“that is the member of the link mechanism, wherein the second pivot plate is”) is applied to claim 9 via the examiner’s amendment. The 35 U.S.C. 112(b) rejections to claims 6 and 9 have been withdrawn. 
Applicant’s arguments, see page 7, filed 8/11/2021, with respect to the prior art rejections have been fully considered and are persuasive.  More specifically, the claims were amended to include the previously indicated allowable subject matter. The prior art rejections to the claims have been withdrawn. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 9, line 4, the phrase “a second pivot plate attached” has been changed to –a second pivot plate that is the member of the link mechanism, wherein the second pivot plate is attached--.

Allowable Subject Matter
Claims 4-13 and 19 are allowed.
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 5/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659